 Case 1:20-cv-01148-PLM-RSK ECF No. 8, PageID.23 Filed 02/09/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION
                                       ______

BILLY LEE RHOADS,

                     Plaintiff,                     Case No. 1:20-cv-1148

v.                                                  Honorable Paul L. Maloney

UNKNOWN KADWELL et al.,

                     Defendants.
____________________________/

                                         JUDGMENT

              In accordance with the order issued this date:

              IT IS ORDERED that Plaintiff’s action is DISMISSED WITHOUT

PREJUDICE for lack of prosecution and failure to comply with the Court’s order.



Dated:   February 9, 2021                            /s/ Paul L. Maloney
                                                    Paul L. Maloney
                                                    United States District Judge
